UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08025 GLOBAL INCOME FUND, INC. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Global Income Fund, Inc. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-344-6310 Date of Fiscal Year End: 12/31 Date of Reporting Period: 9/30/12 Item 1.Schedule of Investments GLOBAL INCOME FUND, INC. SCHEDULE OF PORTFOLIO INVESTMENTS September 30, 2012 (Unaudited) Shares Cost Value COMMON STOCKS (70.53%) REAL ESTATE INVESTMENT TRUSTS (70.53%) Diversified (9.17%) United Kingdom (0.45%) British Land Company plc ADR (a) $ $ United States (8.72%) Douglas Emmett, Inc. PS Business Parks, Inc. Public Storage Vornado Realty Trust Total Diversified Healthcare Facilities (6.45%) United States (6.45%) HCP, Inc. Health Care REIT, Inc. Ventas, Inc. Industrial (12.41%) United States (12.41%) CubeSmart Extra Space Storage Inc. ProLogis, Inc. Sovran Self Storage, Inc. Mortgage Investment (1.85%) United States (1.85%) Newcastle Investment Corp. Office (6.10%) United States (6.10%) Boston Properties Inc. Kilroy Realty Corp. Liberty Property Trust Residential (12.53%) United States (12.53%) Apartment Investment and Management Company AvalonBay Communities, Inc. Education Realty Trust, Inc. Equity Residential Essex Property Trust, Inc. Post Properties, Inc. Senior Housing Properties Trust UDR, Inc. Retail (22.02%) Australia (0.47%) Westfield Group ADR (a) United States (21.55%) CBL & Associates Properties, Inc. DDR Corp. Federal Realty Investment Trust General Growth Properties, Inc. Kimco Realty Corp. Regency Centers Corp. SL Green Realty Corp. Simon Property Group, Inc. Taubman Centers, Inc. Weingarten Realty Investors Total retail Total common stocks PREFERRED STOCKS (8.50%) REAL ESTATE INVESTMENT TRUSTS (8.50%) Diversified (3.10%) United States (3.10%) PS Business Parks, Inc., 6.70%, Series P Public Storage, 6.125%, Series A Public Storage, 6.45%, Series F Industrial (2.19%) United States (2.19%) CubeSmart 7.75%, Series A Monmouth Real Estate Investment Corp., 7.875%, Series B Office (1.04%) United States (1.04%) Duke Realty Corp. 6.50%, Series K Retail (2.17%) United States (2.17%) Pennsylvania Real Estate Investment Trust, 8.25%, Series A Realty Income Corp., 6.625%, Series F Total preferred stocks SHORT-TERM INVESTMENT (21.31%) Principal Amount United States (21.31%) $ State Street Bank and Trust Company Euro Time Deposit 0.01%, 10/01/12 WHOLLY-OWNED SUBSIDIARY (0.12%) REAL ESTATE INVESTMENT TRUST (0.12%) Member Equity Interest United States (0.12%) 100% Self Storage Group I LLC (b) (c) (d) Total investments (100.46%) $ Liabilities in excess of other assets (-0.46%) ) Net assets (100.00%) $ (a) The company is organized as a real estate investment trust as defined by the laws of its country of domicile. (b) Controlled affiliate. (c) Non-income producing. (d) Illiquid and/or restricted secuirity that has been fair valued. ADR American Depositary Receipt LLC Limited Liability Company REIT Real Estate Investment Trust plc Public limited company Notes to Schedule of Portfolio Investments (Unaudited) Valuation of Investments Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade.Most equity securities for which the primary market is the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price.Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded.If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used. Debt obligations with remaining maturities of 60 days or less are valued at cost adjusted for amortization of premiums and accretion of discounts. Certain of the securities in which the Fund may invest are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services.Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when stockholders cannot buy or sell shares of the Fund. Securities for which quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Fund’s Valuation Committee (“VC”) under the direction of or pursuant to procedures established by the Fund’s Board of Directors, called fair value pricing.Due to the inherent uncertainty of valuation, fair value pricing values may differ from the values that would have been used had a readily available market for the securities existed.These differences in valuation could be material.A security’s valuation may differ depending on the method used for determining value.The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Value Measurements Inputs to valuation methods are prioritized by a three level hierarchy as follows: · Level 1 – unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. · Level 2 – observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, defaultrates, and similar data. · Level 3 – unobservable inputs for the asset or liability including the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. The following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis: Equity securities (common and preferred stock) - Equity securities traded on a national securities exchange or market generally are stated normally at the official closing price, last sales price or, if no sale has occurred, at the closing bid price on the day of valuation. To the extent these securities are actively traded and valuation adjustments are not applied, they may be categorized in level 1. Preferred stock and other equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Restricted and/or illiquid securities - Restricted and/or illiquid securities for which quotations are not readily available or reliable may be valued as determined in good faith by the VC under the direction of or pursuant to procedures established by the Fund's Board of Directors. Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities. Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both or similar inputs. Depending on the relative significance of valuation inputs, these instruments may be classified in either level 2 or level 3 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund’s assets carried at fair value. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Investments, at value Common Stocks Real Estate Investment Trusts Diversified United Kingdom $ $
